69 N.Y.2d 975 (1987)
The People of the State of New York, Appellant,
v.
Guillermo Lopez, Respondent.
Court of Appeals of the State of New York.
Decided May 7, 1987.
John J. Santucci, District Attorney (Annette Cohen of counsel), for appellant.
David C. Yamada and Philip L. Weinstein for respondent.
Concur: Chief Judge WACHTLER and Judges SIMONS, ALEXANDER, TITONE, HANCOCK, JR., and BELLACOSA. Taking no part: Judge KAYE.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed for the reasons stated in the memorandum of the Appellate Division (123 AD2d 399).